DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/25/2022 has been entered. Claim(s) 1-20 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Applicant has argued that the DeGeorge does not explicitly disclose each and every limitation as amended in claims 1 and 12, respectfully the Office disagrees. 
On page 10, the Applicant has argued that DeGeorge does not teach “the longitudinally extending elongated stopping member”. Respectfully the Office disagrees. the longitudinally extending elongated stopping member is shown in the current rejection, due to the amendment, that item 50 is a longitudinally extending elongated stopping member comprising an immovable frame and a clamping arm. The entire clamping arm apparatus of item 50 can be interpreted to be the longitudinally extending elongated stopping member. As shown 50 is immovably fixed to the frame because item 52 of item 50 is tied to the frame items 12 and 14. Item 50 is operable to engage a top surface of the pallet when the pallet is engaged with the pivotable separating mechanism as shown in col 4, lines 32-60, where item 56 of item 50 engages the top surface of the pallet by clamping and is thus item 50 is shown to be “operable to engage”. The term “operable to engage” in interpreted in the broadest reasonable interpretation meaning that since 
On page 10 the Applicant has argued that the at least one separating device is in “operable connection” with the pivot shaft and extends therefrom and that DeGeorge does not teach this because 46 and 46 extend from 36 and not from 42. Respectfully the Office disagrees. The term “operable connection” is given its broadest reasonable interpretation such that “operable connection” simply means that it must be connected, directly or indirectly. 46 and 49 are connected to 42 indirectly and directly. 49 is indirectly connected to 42 by 36 and through 46. 46 is directly connected to 42 and rotates with 42 as it is the pivot axis which 46 rotates about. 
The Applicant has argued on page 11 that claim 12 does not recite the limitation “wherein the drive mechanism rotates the pivot shaft to move the pivotable separating mechanism from the first position to the second position such that the open end faces upwardly”. Respectfully the Office disagrees. This limitation is a functional limitation, per MPEP 2173.05(g) a functional limitation recites a feature “by what it does rather than by what it is”, such that the drive mechanism is not required to be directly attached to the pivot shaft, as suggested by the Applicant, rather it can be indirectly attached such that 46 drives the rotation of 42 about the pivot axis and thus meets the claim limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-4, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DeGeorge (US Patent No. 5,467,516), hereinafter referred to as DeGeorge.
	Regarding claims 1 (Currently Amended) and 2-4, 6, and 8-11 (all previously presented), DeGeorge discloses in figure 1, a removal tool (10) comprising: 
	a frame adapted to stand on a ground surface (12 and 14), the frame including a first side and a second side defining a longitudinal direction therebetween (12 and 14 have a right and left side on the right and left sides of the page) and a first end and a second end defining a transverse direction therebetween (12 and 14 have a longitudinal direction); 
	a pivotable separating mechanism (32) having a drive mechanism in operable connection therewith (28), the pivotable separating mechanism operably engaged with the frame (32 connects to the frame 14 by 40, 42, and 12); 
	a pivot shaft of the pivotable separating mechanism extending between the first side and the second side of the frame (42) and connected to the drive mechanism by a link member (40); wherein the pivot shaft defines a pivot axis (42 has a pivot axis); wherein the pivotable separating mechanism is pivotable between a first position and a second position about the pivot axis (32 pivots about 42 when driver 28 extends 30); 
	at least one separating device of the pivotable separating mechanism (46 and 49) in operable connection with the pivot shaft (46 is connected to 36 which is connected to 40 and 46 pivots about 42), the at least one separating device extending from the pivot shaft between the first end of the frame and the second end of the frame (46 and 49 are in the longitudinal direction); wherein the at least one separating device defines a cavity therein accessible through an open end (cavity between 49 and 46), wherein the cavity is adapted to receive a portion of a pallet therein through the open end (the cavity between 49 and 46 receives a lead board of a pallet); and 
	a longitudinally extending elongated stopping member (50) extending between the first side and the second side of the frame (50 extends from the right and left side of the frame), the stopping member being immovably fixed to the frame (52 of 50, is fixed to the frame and fixed so as to not move in the longitudinal forward and backward direction or left or right directions) and operable to engage a top surface of the pallet when the pallet is engaged with the pivotable separating mechanism (col 4, lines 32-60, 56 of 50 engages the top surface of the pallet); 
	wherein when the pivotable separating mechanism is in the second position, the open end faces away from the ground surface (col 1, lines 34-39 and col 4, lines 21-25 and showing that the first position is when 30 is extended and 46 and 49 are horizontal, the second position is when 30 is retracted, pivoting 36 downward about 42 and raising 46 and 49 to an angle of 50 to 60 degrees above the horizontal allowing the freed slat to slide down toward 36 and into the cavity created between 46 and 49);
	wherein the at least one separating device is connected to the pivot shaft (46 is connected to 42) (claim 2);
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is closer to the second end of the frame than the stopping mechanism (42 is closer to the rear of 12 than 50 is to 12) (claim 3);
(46 is open and has no mechanical connection) (claim 4);
	a front end of the at least one separating device; a rear end of the at least one separating device; a top surface of the at least one separating device; a bottom surface of the at least one separating device (32 has a front end at 46, rear end at 36, top surface at 49, and bottom surface and 46); an inner surface of the at least one separating device (46 and 49 has an inner surface); wherein the cavity is defined by the inner surface (46 and 49 define a cavity); wherein when the pivotable separating mechanism is moved from the first position to the second position, the top surface of the at least one separating device is adjusted from a first angle relative to horizontal to a second angle relative to horizontal; and wherein the second angle is an acute angle (col 1, lines 34-39 teaching item 32 is pivoted around 42 when item 30 is pulled down ward, making 32 be at an acute angle) (claim 6);
	wherein the cavity is substantially U-shaped (cavity of 46 and 49 is U-shaped) (claim 8);
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivotable separating mechanism moves in a counterclockwise direction when moving from the first position to the second position (col 1, lines 34-39 teaching item 32 is pivoted around 42 when item 30 is pulled down ward, making 32 the rotation be counterclockwise) (claim 9);
	a first support leg of the frame positioned proximate the second end and the first side of the frame; a second support leg of the frame positioned proximate the second end and the second side of the frame; wherein the first support leg is longitudinally spaced from the second support leg; a first support member engaged with the first support leg; wherein the first support member (item 50 extends from the left and right sides) (claim 10); and
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is positioned between the second end of the frame and the stopping member (42 is between the back of 12 and 50) (claim 11).
	Regarding claims 12 (Currently Amended) and 13-16 and 18-20 (previously presented), DeGeorge in figure 1 discloses a removal tool (10) comprising: 
	a frame (12 and 14); 
	a pivotable separating mechanism (32) having a drive mechanism in operable connection therewith (28), the pivotable separating mechanism operably engaged with the frame (32 connects to the frame 14 by 40, 42, and 12); 
	a pivot shaft of the pivotable separating mechanism extending between the first side and the second side of the frame (42) and connected to the drive mechanism by a link member (40); wherein the pivot shaft defines a pivot axis (42 has a pivot axis); wherein the pivotable separating mechanism is pivotable between a first position and a second position about the pivot axis (32 pivots about 42 when driver 28 extends 30); 
	at least one separating device of the pivotable separating mechanism (46 and 49) in operable connection with the pivot shaft (46 is connected to 36 which is connected to 40 and 46 pivots about 42), the at least one separating device extending from the pivot shaft between (46 and 49 are in the longitudinal direction); wherein the at least one separating device defines a cavity therein accessible through an open end (cavity between 49 and 46), wherein the cavity is adapted to receive a portion of a pallet therein through the open end (the cavity between 49 and 46 receives a lead board of a pallet); and 
	a longitudinally extending elongated stopping member (50) extending between the first side and the second side of the frame (50 extends from the right and left side of the frame), the stopping member being immovably fixed to the frame (52 of 50, is fixed to the frame and fixed so as to not move in the longitudinal forward and backward direction or left or right) and operable to engage a top surface of the pallet when the pallet is engaged with the pivotable separating mechanism (col 4, lines 32-60, 56 is operable to engages the top surface of the pallet); 
	wherein the drive mechanism rotates the pivot shaft to move the pivotable separating mechanism from the first position to the second position such that open end upwardly (col 1, lines 34-39 and col 4, lines 21-25 showing that when 30 is retracted it moves 36 which rotates 42, 46, and 49 and moves from the first position which is when 46 and 49 are horizontal to the second position where 46 and 49 to an angle of 50 to 60 degrees above the horizontal allowing the freed slat to slide down toward 36 and into the cavity created between 46 and 49);
	wherein when the pivotable separating mechanism is in the second position, the open end is at an acute angle relative to horizontal (col 1, lines 34-39 teaching item 32 is pivoted around 42 when item 30 is pulled down ward, making 32 be at an acute angle) (claim 13);
(34, 30, and 28); and a pneumatic cylinder of the drive mechanism (28); wherein the pneumatic cylinder is positioned rearwardly of the pivot shaft (28 is rear of 42) (claim 14);
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is closer to the second end of the frame than the stopping mechanism (42 is closer to the rear than 50) (claim 15);
	wherein the at least one separating device is connected to the pivot shaft (46 is connected to 42) (claim 16);
	a first support leg of the frame positioned proximate the second end and the first side of the frame; a second support leg of the frame positioned proximate the second end and the second side of the frame; wherein the first support leg is longitudinally spaced from the second support leg; a first mounting bracket engaged with the first support leg; and a second mounting bracket engaged with the second support leg; wherein the pivot shaft is operably engaged with the first mounting bracket and the second mounting bracket (42 is mounted by 40 and 44) (claims 18 and 20); and
	a top end of the first support leg; wherein the first mounting bracket is engaged with the first support leg proximate the top end of the first support leg; and a top end of the second support leg; wherein the second mounting bracket is engaged with the second support leg proximate the top end of the second support leg (40) (claim 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge (US Patent No. 5,467,516) in view of Johnson (US Patent No. 5,423,114), hereinafter referred to as DeGeorge and Johnson, respectively.
	Regarding claims 5 (Previously Presented), 7 (Previously Presented), and 17 (Previously Presented), DeGeorge discloses the elements of the claimed invention as stated above in claims 1 and 12, respectively, and further discloses wherein the pivot axis is positioned at the cavity (cavity formed by 49 and 49 is at the same position as the axis by 42);
	DeGeorge does not explicitly disclose wherein the pivot axis is positioned rearwardly of the cavity.
	Johnson teaches in figure 1 a lead board remover tool comprising: a frame (28); a pivot mechanism (items 16, 18, and 20); the pivot mechanism comprising a cavity to receive a lead board (18); a pivot axis of the pivot mechanism (axis through item 16 from the left and right of the tool); wherein the pivot axis is positioned rewardly of the cavity (axis through 16 is farther back than 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeGeorge with the teachings of Johnson to incorporate the pivot axis rewardly of the cavity because this configuration allows the board to be retained even when lifted up which increases safety and thereby reduces operation costs and increases productivity when removing lead boards from pallets.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 17, 2022